DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received November 27, 2019. 
	Claims 1-20 are pending and have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/698,402, ('402) in view of copending Application No. 16/698,405 ('405).
The following is a claim mapping of the independent claims:
Claim
415 (instant application)
Claim
402 (application double patented)

A transaction-enabling system comprising: a smart wrapper structured to aggregate one or more intellectual property (IP) assets into an aggregate stack of IP, wherein the aggregate stack of IP is owned by a plurality of owning entities; and a smart contract wrapper configured to: access a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to the aggregate stack of IP; interpret an IP description value and an IP addition request; and in response to the IP addition request and the IP description value, add an IP asset to the aggregate stack of IP, commit a party to at least one of the plurality of IP licensing terms, and adjusting the plurality of owning entities, wherein adjusting comprises at least one of adding an entity, changing an entity, or removing an entity from the plurality of owning entities.
1
A transaction-enabling system comprising: a smart wrapper structured to aggregate intellectual property (IP) assets into an aggregate stack of IP; and a smart contract wrapper configured to: access a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to the aggregated IP; interpret an IP description value and an IP addition request; and in response to the IP addition request and the IP description value, add an IP asset to the aggregate stack of IP and commit a party to at least one of the plurality of IP licensing terms.
8
accessing a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets, wherein the plurality of IP assets comprises an aggregate stack of IP, and wherein the aggregate stack of IP is owned by a plurality of owning entities; interpreting an IP description value and an IP addition request; in response to the IP addition request and the IP description value, adding an IP asset to the aggregate stack of IP; adjusting the plurality of owning entities, wherein adjusting comprises at least one of adding an entity, changing an entity, or removing an entity from the plurality of owning entities; and 

accessing a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets, wherein the plurality of IP assets comprises an aggregate stack of IP; interpreting an IP description value and an IP addition request; and in response to the IP addition request and the IP description value, adding an IP asset to the aggregate stack of IP; and committing a party to at least one of the plurality of IP licensing terms via an IP transaction wrapper of the distributed ledger
14
a smart contract wrapper configured to: access a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets, wherein the plurality of IP assets comprises an aggregate stack of IP, and wherein the aggregate stack of IP is owned by a plurality of owning entities; interpret an IP description value and an IP addition request; and in response to the IP addition request and the IP description value, add an IP asset to the aggregate stack of IP, adjust the plurality of owning entities, wherein adjusting comprises at least one of adding an entity, changing an entity, or removing an entity from the plurality of owning entities, and commit a party to at least one of the plurality of IP licensing terms
14
a smart contract wrapper configured to: access a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets, wherein the plurality of IP assets comprises an aggregate stack of IP; interpret an IP description value and an IP addition request; and in response to the IP addition request and the IP description value, to add an IP asset to the aggregate stack of IP and to commit a party to at least one of the plurality of IP licensing terms


Application '402 does not teach in the independent claims (1, 8, and 14): wherein the aggregate stack of IP is owned by a plurality of owning entities; adjust the plurality of owning entities, wherein adjusting comprises at least one of adding an entity, changing an entity, or removing an entity from the plurality of owning entities
Application '405 teaches a transaction enabling system for apportioning royalty licensing.  See abstract.
Application '405 recites wherein the aggregate stack of IP is owned by a plurality of owning entities in claim 1: "apportion royalties …to a plurality of owning entities in the distributed leger."  Then, Application '405 recites wherein adjusting comprises at least one of adding an entity, changing an entity, or removing an entity from the plurality of owning entities in claim 11: "wherein the adjusting comprises at least one of adding an entity, changing an entity, or removing an entity."  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine Application '402 with Application '405 because one would be motivated to expand 402 to a plurality of owning entities and adjusting the entities so that multiple owners could be acknowledged and edited for IP.  One would be motivated to do so because it would expand the use of '402 to IP situations where there are multiple or changing owners.  For these reasons, it would have been obvious to modify '402 with '405.  
The dependent claims of '402 are patentably indistinct from the dependent claims of (instant Application) '415:
Claim 
415 (new)
Claim
402 (old)

a transaction execution circuit structured to provide a transaction implementation command for at least one of the one or more IP assets in response to a transaction location parameter, wherein the transaction location parameter comprises at least one of a transaction geographic value or a transaction jurisdiction value.
2
 a transaction execution circuit structured to provide a transaction implementation command for at least one of the IP assets in response to a transaction location parameter, wherein the transaction location parameter comprises at least one of a transaction geographic value or a transaction jurisdiction value.
3
 the smart contract wrapper is further configured to interpret transactions and store transaction location parameter values corresponding to each of the transactions according to transaction characteristics selected from among: transaction types, transaction amounts, and/or entity characteristics corresponding to requesting entities for the transactions.
3
 the smart contract wrapper is further configured to interpret transactions and store transaction location parameter values corresponding to each of the transactions according to transaction characteristics selected from among: transaction types, transaction amounts, and/or entity characteristics corresponding to requesting entities for the transactions.
4
the smart contract wrapper is further configured to provide transaction implementation commands based at least in part on values for the transaction location parameter.
4
the smart contract wrapper is further configured to provide transaction implementation commands based at least in part on values for the transaction location parameter.
5
a transaction detection circuit structured to interpret a plurality of transaction request values, wherein each transaction request value includes a transaction description for a proposed transaction
5
a transaction detection circuit structured to interpret a plurality of transaction request values, wherein each transaction request value includes a transaction description for a proposed transaction
6
a machine learning circuit structured to continuously improve at least one execution parameter of the transaction implementation command
6
a machine learning circuit structured to continuously improve at least one execution parameter of the transaction implementation command

a data store having a copy of the distributed ledger stored thereon, and wherein the IP description value comprises a reference to the data store for at least one of the one or more IP assets in the aggregate stack of IP
7
a data store having a copy of the distributed ledger stored thereon, and wherein the IP description value comprises a reference to the data store for at least one of the IP assets in the aggregate IP stack
9
executing a transaction task associated with the added IP asset.
9
executing a transaction task associated with the added IP asset.
10
interpreting transactions and storing transaction location parameter values corresponding to each of the transactions according to transaction characteristics selected from among: transaction types, transaction amounts, and/or entity characteristics corresponding to requesting entities for the transactions.
10
interpreting transactions and storing transaction location parameter values corresponding to each of the transactions according to transaction characteristics selected from among: transaction types, transaction amounts, and/or entity characteristics corresponding to requesting entities for the transactions.
11
providing transaction implementation commands based at least in part on the transaction location parameter values
11
providing transaction implementation commands based at least in part on the transaction location parameter values
12
interpreting a plurality of transaction request values, wherein each transaction request value includes a transaction description for a proposed transaction
12
interpreting a plurality of transaction request values, wherein each transaction request value includes a transaction description for a proposed transaction
13
commanding execution of the proposed transaction
13
commanding execution of the proposed transaction.
15
a compute resource structured to perform computing tasks for at least one operation corresponding to the aggregate stack of IP, wherein the at least one operation corresponds to transaction execution tasks associated with the aggregate stack of IP.
15
a compute resource structured to perform computing tasks for at least one operation corresponding to the aggregate stack of IP, wherein the at least one operation corresponds to transaction execution tasks associated with the aggregate stack of IP.

the smart contract wrapper is further configured to interpret transactions and store transaction location parameter values corresponding to each of the transactions according to transaction characteristics selected from among: transaction types, transaction amounts, and/or entity characteristics corresponding to requesting entities for the transactions.
16
the smart contract wrapper is further configured to interpret transactions and store transaction location parameter values corresponding to each of the transactions according to transaction characteristics selected from among: transaction types, transaction amounts, and/or entity characteristics corresponding to requesting entities for the transactions.
17
the smart contract wrapper is further configured to provide transaction execution commands based at least in part on the transaction location parameter values.
17
the smart contract wrapper is further configured to provide transaction execution commands based at least in part on the transaction location parameter values.
18
a transaction detection circuit structured to interpret a plurality of transaction request values, wherein each transaction request value includes a transaction description for a proposed transaction
18
a transaction detection circuit structured to interpret a plurality of transaction request values, wherein each transaction request value includes a transaction description for a proposed transaction
19
a machine learning circuit to continuously improve at least one execution parameter for at least one of the transaction execution commands
19
a machine learning circuit to continuously improve at least one execution parameter for at least one of the transaction execution tasks
20
a transaction execution circuit structured to command execution of a proposed transaction in response to the improved at least one execution parameter
20
a transaction execution circuit structured to command execution of a proposed transaction in response to the improved at least one execution parameter


Therefore, claims 1-20 are obvious over Application '402 in view of Application '405 and a provisional non-statutory double patenting rejection is appropriate.

This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-7 and 14-20 are a system, which is a machine.
Claims 8-13 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  

Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim 1 is defined as:
aggregate one or more intellectual property (IP) assets into an aggregate stack of IP, wherein the aggregate stack of IP is owned by a plurality of owning entities; and … access a [] ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to the aggregate stack of IP; interpret an IP description value and an IP addition request; and in response to the IP addition request and the IP description value, add an IP asset to the aggregate stack of IP, commit a party to at least one of the plurality of IP licensing terms, and adjusting the plurality of owning entities, wherein adjusting comprises at least one of adding an entity, changing an entity, or removing an entity from the plurality of owning entities.
The abstract idea of claim 8 is defined as:
A method, comprising: accessing a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets, 
The abstract idea of claim 14 is defined as:
access a [] ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets, wherein the plurality of IP assets comprises an aggregate stack of IP, and wherein the aggregate stack of IP is owned by a plurality of owning entities; interpret an IP description value and an IP addition request; and in response to the IP addition request and the IP description value, add an IP asset to the aggregate stack of IP, adjust the plurality of owning entities, wherein adjusting comprises at least one of adding an entity, changing an entity, or removing an entity from the plurality of owning entities, and commit a party to at least one of the plurality of IP licensing terms.
The abstract idea steps recited in claims 1, 8 and 14 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

	First, one could access a ledger mentally, by looking at a paper ledger.  Then, one could look at an "aggregate stack of IP," which under a broadest reasonable interpretation is merely a collection of different IP assets, which can be represented on paper.  Then, one could mentally interpret an IP description by observing and making a judgment on the aggregate stack of IP in the ledger. Then, one could add an IP asset and commit a party mentally, by writing in the ledger a new IP asset and who the IP asset is assigned to, with the accompanying terms.  One could also adjust in the ledger mentally, including by adding, changing, or removing IP or IP information.  For instance, one could make these adjustments on paper. Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1, 8, and 14 above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility 
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:
A transaction-enabling system
a smart wrapper structured to perform abstract idea steps
a smart contract wrapper configured to
a distributed ledger
Claim 8 recites the following additional elements:
A distributed ledger
An IP transaction wrapper of the distributed ledger
Claim 14 recites the following additional elements:
A transaction-enabling system
a smart contract wrapper configured to
a distributed ledger

The smart wrapper and smart contract wrapper are "understood broadly" according to the specification.  See par 0380.  It includes any interfacing system or circuit.  Therefore, Applicant's "smart contract wrapper" and "smart wrapper" are accorded the broadest reasonable interpretation in light of the specification to be any circuit or system which interfaces between data and/or a distributed ledger and any system and user.  Applicant's explanation is accorded this breadth.  See par 0997:
Certain aspects of the present disclosure are referenced as a wrapper, expert wrapper, a smart wrapper, and/or a smart contract wrapper. A wrapper, as referenced herein, should be understood broadly. Without limitation to any other aspect of the present disclosure, a wrapper references any interfacing system, circuit, and/or computer executable instructions providing an interface between the wrapped object (e.g., data values and/or a distributed ledger) and any system, circuit, machine, user, and/or accessor of the wrapped object. A wrapper, in certain embodiments, provides additional functionality for the wrapped object, user interfaces, API, and/or any other capabilities to implement operations described herein. In certain embodiments, a wrapper can provide for access authorization, access confirmation, data formatting, execution of agreement terms, updating of agreement terms, data storage, data updating, creation and/or control of metadata, and/or any other operations as described throughout the present disclosure. In certain embodiments, parameters of the wrapper (e.g., authorized users, data in a stack of data, creation of new data stacks, adjustments to contract terms, policies, limitations to total numbers of users or data values, etc.) may be configurable by a super user, an authorized user, an owner, and/or an administrator of the wrapper, and/or parameters of the wrapper may be accessible within the wrapped object (e.g., as data values stored in a distributed ledger which, when updated, change certain parameters of the wrapper). An expert wrapper or a 

Emphasis added.
As described by Applicant, a "wrapper" references "any interfacing system, circuit, and/or computer executable instructions."  The "wrapper" then provides an "interface" between the "wrapped object" which is either "data values" or "a distributed ledger."  The "interface" is to "any system, circuit, machine, user, and/or accessor of the wrapped object," where the wrapped object may be simply a data value.  Therefore, the wrapper may reasonably be understood to be an interface for a user to access a data object.
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  Applicant's additional elements as analyzed above, in light of the specification, are not significantly more because in combination, they are merely applied elements to the abstract idea.  The distributed ledger, smart/smart 
Per the dependent claims:
	Claims 2-7, 9-13, and 15-20 merely further define the abstract idea with data elements such as transaction location parameter values.  Additional elements include circuits and computer resources to perform abstract idea steps, which are not a practical application or significantly more than the abstract idea of the independent or dependent claims.  Additionally, the inclusion of a machine learning step is done in an applied manner and is not significantly more than the abstract idea.
Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, PGPUB 2013/0013520 A1 ("Lee") in view of Ma, US PGPUB 2018/0285996 A1 ("Ma").
	Per claims 1, 8, and 14, which are similar in scope, Lee teaches A transaction-enabling system/method comprising: (per claim 1 only) a smart wrapper structured to aggregate intellectual property (IP) assets into an aggregate stack of IP; pars 061-62:  "Reference is made to FIG. 1, illustrating a block diagram of one example of an intellectual property (IP) engine 101 for use in connection with the present invention and with several IP applications 104-118. Information in the one or more of the applications corresponds to one or more commonalities between the information in the other applications, illustrated by the following example. Consider that a user's engine is used in connection with, e.g. an IP licensing application 108. At least some information relevant to intellectual property has been populated in the licensing application. This information would relate to, e.g. the docketing application 110, as a portion of the information would be shared.
	The commonality in this example system may be that the IP information is product-centric, and/or services-centric. For many companies, or concerns, everything they sell is tied to a product or a service; conceptually there is nothing in between. In their world of commerce, there are products and there are services. However, other shared attribute(s) and/or feature(s) may be used in addition to or as an alternative thereto, throughout the system and/or between two or more applications. For example, some users may find some IP attribute preferable to use as a commonality. As another 
	The broadest reasonable interpretation of smart / smart contract wrapper is taken, in light of Applicant's specification.  See 101 rejection.
	Lee then teaches wherein the aggregate stack of IP is owned by a plurality of owning entities in par 0104: "This network of users may be expanded when foreign docketing is considered. For example, if an office action is received from a foreign patent office, then the US attorney, the foreign attorney, the client, and other interested parties may be notified. The network of users receiving automated information may include entities such as licensees (e.g., for notifications), annuity payment companies, sub-licensees, investors, and/or any other parties designated by the client or attorney or other appropriate user."  Both licensees and sub-licensees are a plurality of owning entities because licensees and sub-licensees have an ownership stake in IP (they own the right to use IP, which under a broadest reasonable interpretation in light of Applicant's specification teaches owned).  
	Interpret an IP description value in par 063: " interpret an IP description value and an IP addition request; and in response to the IP addition request and the IP description value, add an IP asset to the aggregate stack of IP and commit a party to at least one of the plurality of IP licensing terms."  See also pars 067-068.
	And an IP addition request in par 0147: "Once the application is written, the system 1312 checks for antecedents in the claims and the elements in the terminology. The document is converted to the appropriate format e.g., an XML file (if electronic filing is anticipated) at 1316. The converted forms to the filing are then generated. Those forms include, for example, a check request for the filing, a post card for accompanying the transmittal, a transmittal form for the new application, a checklist that requires the practitioner to indicate that all appropriate elements in the application have been included and even a messenger slip, fax cover sheet or electronic transmittal cover page, for delivery of the application to the relevant agency such as the U.S. Patent and Trademark Office, (or for that matter any other relevant foreign office). Once those forms are filled out then the system includes an electronic filing transmission function 1324. The transmission and filing function meets all the requirements of the electronic filing standards set by the U.S. Patent Office as well as other U.S. and foreign governmental agencies. Upon filing, the docketing entry is updated and that information is transmitted to the docketing application 110 for updating."
	And in response to the IP addition request and the IP description value, add an IP asset to the aggregate stack of IP in par 0179: "The user may request whether or not to create a project. If the client selects this function 2120, then the system automatically correlates the client's products/services with their patents/trademarks or other IP rights 2124. Once these rights are tied to products/services then the client can begin to annotate and/or analyze their IP in context 2126. To assist the analysis, an annotation capability may be provided. The analysis can be linked 2128 as the client sees fit. For example, the client can link to 
	And commit a party to at least one of the plurality of IP licensing terms in par 0089: "The user may request whether or not to create a project. If the client selects this function 2120, then the system automatically correlates the client's products/services with their patents/trademarks or other IP rights 2124. Once these rights are tied to products/services then the client can begin to annotate and/or analyze their IP in context 2126. To assist the analysis, an annotation capability may be provided. The analysis can be linked 2128 as the client sees fit. For example, the client can link to other projects, other products, other services, other IP rights. Also, the client can link actual claim language to patent text 2130. Once the analysis has been completed with regard to the clients product or service, or in the alternative, the IP can be correlated with a competitor's products or services 2132 or vice versa 2134. These basic analyses can then be linked to a host of different analyses, outlined in FIGS. 22 and 23, discussed below."
	Lee then teaches and adjusting the plurality of owning entities, wherein adjusting comprises at least one of adding an entity, changing an entity, or removing an entity from the plurality of owning entities in par 0140 where an entity is added by creating a license from a license agreement.  See par 0140: "That 
	This is further taught in par 0141 where statistics and data is viewable with the created license agreements, which teaches that the entity has been added because the use of the agreement is being tracked.  
	Lee does not teach and a smart contract wrapper configured to: access a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to the aggregated IP; (per claim 8) via an IP transaction wrapper of the distributed ledger
	Ma teaches system and methods for managing intellectual property using a blockchain.  
	Ma a smart contract wrapper configured to: access a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to the aggregated IP; (per claim 8) via an IP transaction wrapper of the distributed ledger in par 068: "The system 100 may be configured to perform and facilitate the recordation, collaboration, licensing and tracking of information regarding intellectual property, which includes intellectual property declarations, recordings, filings, 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the intellectual property system of Lee with the IP distributed ledger system of Ma because Ma teaches that
In addition, as the number of invention disclosures, pending patent applications and issued patents increases, the ability of a technology developer manager to know and understand the contents of the technology developer's intellectual property portfolio decreases. While there are existing databases and other tools for storing intellectual property portfolio information, these databases typically include only bibliographic information regarding patents or patent applications and often require that information be manually entered by the user. Moreover, these database tools are often optimized for a particular purpose, such as docketing or annuity payments, and the various databases optimized for these purposes are often incompatible in data format and manner of usage. These databases and other tools limit the ability of technology developers to know the contents and status of the assets in their intellectual property portfolios and thereby hinder their efforts in obtaining full value from their portfolios.

Par 013.

	Per claim 2, Lee and Ma teach the limitations of claim 1, above.  Lee further teaches a transaction execution circuit structured to provide a transaction implementation command for at least one of the IP assets in response to a transaction location parameter, wherein the transaction location parameter comprises at least one of a transaction geographic value or a transaction jurisdiction value in par 088: "The optional IP foreign filing application 106 is an application that is intended to assist the IP professional in filing various types of IP applications throughout the world. The IP foreign filing application 106 assists the user in filing applications outside the home country, or based on another filing, e.g., non-convention patent applications, Paris Convention patent applications, Patent Cooperation Treaty (PCT) patent applications, trademarks (US and foreign), copyrights, and sui generis protection schemes. The IP foreign filing application may be used for automating the filing of trademark applications in the Unites States, overseas and convention applications. In addition, the IP filer helps the user file non-convention and Madrid protocol applications. Due to the complexities of worldwide filing, and the disparate forms of IP that are registrable, other types of intellectual property filings may be available through the IP foreign filing application 106. Those other types of intellectual property filings include, but are not limited to, statutory invention registration filings (US), copyright registration applications (US), semi-conductor mask registration 
	Per claim 3, Lee and Ma teach the limitations of claim 2, above.  Lee further teaches interpret transactions and store transaction location parameter values corresponding to each of the transactions according to transaction characteristics selected from among: transaction types, transaction amounts, and/or entity characteristics corresponding to requesting entities for the transactions in par 0151: " An important consideration in foreign patent prosecution is cost. Foreign patent prosecution is often expensive, particularly when the cost of a case is multiplied across multiple countries. Figuring out the cost can be tricky, since foreign currencies, currency fluctuations and taxes are often involved. The IP filer takes care of this problem by estimating the filing and prosecution costs 1420. The estimator 1420 may be linked, e.g., hyperlinked, to the relevant U.S. and foreign patent office sites that contain information pertaining to prosecution fees. The estimator may rely on an MS Excel spreadsheet format readily to visualize the fees. In accordance with one or more embodiments of the invention, the estimator may be also connected to a bill generator 
	Per claim 4, Lee and Ma teach the limitations of claim 3, above.  Lee further teaches provide transaction implementation commands based at least in part on values for the transaction location parameter in par 0154: "In order to effectuate foreign filing, the user first accesses the foreign associate list 1434 which contains the names and addresses of various foreign patent attorneys—listed by country. Each client can also create a preference list for identifying preferred attorneys/agents. The user then chooses a specific foreign associate for each country. The user can also specify attributes for the filing which can affect fees, and, of course, the way the case is treated. User attributes include the number and type of claims, the length and/or number of drawings, small or large entity etc. An additional feature is the currency converter 1428 which is used in generating filing estimates, bills, and any other cost related deliverables."
	Per claim 5, Lee and Ma teach the limitations of claim 1, above.  Lee does not teach a transaction detection circuit structured to interpret a plurality of transaction request values, wherein each transaction request value includes a transaction description for a proposed transaction.
	Ma teaches a transaction detection circuit structured to interpret a plurality of transaction request values, wherein each transaction request value includes a transaction description for a proposed transaction in pars 090-095, where transactions are added based on the reputation of users, and in par 0100 where "all" licensing payments are recorded which teaches a plurality.  

In addition, as the number of invention disclosures, pending patent applications and issued patents increases, the ability of a technology developer manager to know and understand the contents of the technology developer's intellectual property portfolio decreases. While there are existing databases and other tools for storing intellectual property portfolio information, these databases typically include only bibliographic information regarding patents or patent applications and often require that information be manually entered by the user. Moreover, these database tools are often optimized for a particular purpose, such as docketing or annuity payments, and the various databases optimized for these purposes are often incompatible in data format and manner of usage. These databases and other tools limit the ability of technology developers to know the contents and status of the assets in their intellectual property portfolios and thereby hinder their efforts in obtaining full value from their portfolios.

Par 013.
Ma therefore teaches that the amount of filings and related elements are so numerous as to cause problems with existing database systems.  This would include transaction descriptions.  One would therefore be motivated to modify Lee with Ma because distributed ledgers provide a more flexible data store solution, including storing transaction descriptions.  For these reasons, one would be motivated to modify Lee with Ma.  
	Per claim 6, Lee and Ma teach the limitations of claim 2, above.  Lee does not teach a machine learning circuit structured to continuously improve at least one execution parameter of the transaction implementation command.
a machine learning circuit structured to continuously improve at least one execution parameter of the transaction implementation command in par 0120: "In some embodiments, a hybrid of approaches may be used by the automatic ontology induction system 500, that include pattern and rules based 501, and statistically based 502. The pattern and rules based 501 approach may use a list of highly precise rules that represent the different ways in which ontological information is represented in text. The advantage of using this approach is that it has very high levels of precision. The disadvantage is that it is not able to account for new classes, or even new representations of the ontology classes. The statistically based 502 is statistical and is probabilistic in nature, such as word vectors. The advantage of using this approach is that it can discover semantics relationships that are not explicitly mentioned in text. Therefore, it casts a wider net to find relevant pieces of information from the wealth of our data source. The disadvantage is that has lower accuracy that rule based approaches. The automatic ontology induction system 500 may use a hybrid of these approaches, by using rule-based along with statistical to get the advantages of both—higher accuracy for the modules, along with higher coverage for automatic induction of ontology. This approach requires developing rules, along with developing machine learning models, and then using a weighted probability distribution ranking-based approach to pick the right candidates. The system 100 also includes functionality that will upload a large number of patents, scripts, song, or ideas, enable users 101 to analyze existing libraries of patents, including lapsed patents, to identify areas where possible current or past infringement may occur. This may be accomplished by cross-referencing the patent libraries with data obtained from a variety of public databases, 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the intellectual property system of Lee with the machine learning teaching of Ma because one would be motivated to improve the effectiveness of variables in Lee's teaching to provide more accurate calculations.  Ma's teaching of machine learning in the same field of endeavor as Lee would cause the variables taught by Lee to more effectively model the desired outcomes.  For these reasons, it would have been obvious to modify Lee with Ma. 
	Per claim 7, Lee and Ma teach the limitations of claim 1, above.  Lee does not teach a data store having a copy of the distributed ledger stored thereon, and wherein the IP description value comprises a reference to the data store for at least one of the IP assets in the aggregate IP stack.
	Ma teaches a data store having a copy of the distributed ledger stored thereon, and wherein the IP description value comprises a reference to the data store for at least one of the IP assets in the aggregate IP stack in par 050: "Consensus ensures that the shared ledgers are exact copies, and lowers the risk of fraudulent transactions, because tampering may have to occur across many places at exactly the same time. Cryptographic hashes, such as the SHA256 computational algorithm, ensure that any alteration to transaction input results in a different hash value being computed, which indicates potentially compromised transaction input. Digital signatures ensure that transactions originated from senders (signed with private keys) and not imposters. This covers different approaches to the processing including hash 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the intellectual property system of Lee with reference in the stack teaching of Ma because Ma teaches that
In addition, as the number of invention disclosures, pending patent applications and issued patents increases, the ability of a technology developer manager to know and understand the contents of the technology developer's intellectual property portfolio decreases. While there are existing databases and other tools for storing intellectual property portfolio information, these databases typically include only bibliographic information regarding patents or patent applications and often require that information be manually entered by the user. Moreover, these database tools are often optimized for a particular purpose, such as docketing or annuity payments, and the various databases optimized for these purposes are often incompatible in data format and manner of usage. These databases and other tools limit the ability of technology developers to know the contents and status of the assets in their intellectual property portfolios and thereby hinder their efforts in obtaining full value from their portfolios.

Par 013.
Ma therefore teaches that the amount of filings and related elements are so numerous as to cause problems with existing database systems.  This would include additional references to data in the stack.  One would therefore be motivated to modify Lee with Ma because distributed ledgers provide a more flexible data store solution, including storing transaction descriptions.  For these reasons, one would be motivated to modify Lee with Ma.  
executing a transaction task associated with the added IP asset in par 088: "The optional IP foreign filing application 106 is an application that is intended to assist the IP professional in filing various types of IP applications throughout the world. The IP foreign filing application 106 assists the user in filing applications outside the home country, or based on another filing, e.g., non-convention patent applications, Paris Convention patent applications, Patent Cooperation Treaty (PCT) patent applications, trademarks (US and foreign), copyrights, and sui generis protection schemes. The IP foreign filing application may be used for automating the filing of trademark applications in the Unites States, overseas and convention applications. In addition, the IP filer helps the user file non-convention and Madrid protocol applications. Due to the complexities of worldwide filing, and the disparate forms of IP that are registrable, other types of intellectual property filings may be available through the IP foreign filing application 106. Those other types of intellectual property filings include, but are not limited to, statutory invention registration filings (US), copyright registration applications (US), semi-conductor mask registration applications (US), and utility model registrations (Europe). The IP foreign filing application 106 may rely on other applications that provide intellectual property data. For example, the IP docketing application 110 may provide data relating to filing deadlines. The present invention, including an IP application such as the IP foreign filing application 106, may be designed to accommodate a variety of databases, e.g., an open database architecture (ODBA). And, while the IP docketing application may operate more seamlessly with the IP foreign filing application 106, neither is a necessary component of the present invention."
interpreting transactions and storing transaction location parameter values corresponding to each of the transactions according to transaction characteristics selected from among: transaction types, transaction amounts, and/or entity characteristics corresponding to requesting entities for the transactions in par 088: "The optional IP foreign filing application 106 is an application that is intended to assist the IP professional in filing various types of IP applications throughout the world. The IP foreign filing application 106 assists the user in filing applications outside the home country, or based on another filing, e.g., non-convention patent applications, Paris Convention patent applications, Patent Cooperation Treaty (PCT) patent applications, trademarks (US and foreign), copyrights, and sui generis protection schemes. The IP foreign filing application may be used for automating the filing of trademark applications in the Unites States, overseas and convention applications. In addition, the IP filer helps the user file non-convention and Madrid protocol applications. Due to the complexities of worldwide filing, and the disparate forms of IP that are registrable, other types of intellectual property filings may be available through the IP foreign filing application 106. Those other types of intellectual property filings include, but are not limited to, statutory invention registration filings (US), copyright registration applications (US), semi-conductor mask registration applications (US), and utility model registrations (Europe). The IP foreign filing application 106 may rely on other applications that provide intellectual property data. For example, the IP docketing application 110 may provide data relating to filing deadlines. The present invention, including an IP application such as the IP foreign filing application 106, may 
	Per claim 11, Lee and Ma teach the limitations of claim 10, above.  Lee further teaches executing transaction tasks further comprises providing transaction implementation commands based at least in part on the transaction location parameter values in par 0154: "In order to effectuate foreign filing, the user first accesses the foreign associate list 1434 which contains the names and addresses of various foreign patent attorneys—listed by country. Each client can also create a preference list for identifying preferred attorneys/agents. The user then chooses a specific foreign associate for each country. The user can also specify attributes for the filing which can affect fees, and, of course, the way the case is treated. User attributes include the number and type of claims, the length and/or number of drawings, small or large entity etc. An additional feature is the currency converter 1428 which is used in generating filing estimates, bills, and any other cost related deliverables."
	Per claim 12, Lee and Ma teach the limitations of claim 9, above.  Lee does not teach interpreting a plurality of transaction request values, wherein each transaction request value includes a transaction description for a proposed transaction.
	Ma teaches interpreting a plurality of transaction request values, wherein each transaction request value includes a transaction description for a proposed transaction in pars 090-095, where transactions are added based on the reputation of plurality.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the intellectual property system of Lee with the transaction request value including a transaction description value of Ma because Ma teaches that
In addition, as the number of invention disclosures, pending patent applications and issued patents increases, the ability of a technology developer manager to know and understand the contents of the technology developer's intellectual property portfolio decreases. While there are existing databases and other tools for storing intellectual property portfolio information, these databases typically include only bibliographic information regarding patents or patent applications and often require that information be manually entered by the user. Moreover, these database tools are often optimized for a particular purpose, such as docketing or annuity payments, and the various databases optimized for these purposes are often incompatible in data format and manner of usage. These databases and other tools limit the ability of technology developers to know the contents and status of the assets in their intellectual property portfolios and thereby hinder their efforts in obtaining full value from their portfolios.

Par 013.
Ma therefore teaches that the amount of filings and related elements are so numerous as to cause problems with existing database systems.  This would include transaction descriptions.  One would therefore be motivated to modify Lee with Ma because distributed ledgers provide a more flexible data store solution, including storing transaction descriptions.  For these reasons, one would be motivated to modify Lee with Ma.  
	Per claim 13, Lee and Ma teach the limitations of claim 12, above.  Lee does not teach comprising commanding execution of the proposed transaction.
comprising commanding execution of the proposed transaction in pars 090-095, where transactions are added based on the reputation of users, and in par 0100 where "all" licensing payments are recorded. The recording is commanding execution of a proposed transaction.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the intellectual property system of Lee with the commanding an execution teaching of Ma because Ma teaches that
In addition, as the number of invention disclosures, pending patent applications and issued patents increases, the ability of a technology developer manager to know and understand the contents of the technology developer's intellectual property portfolio decreases. While there are existing databases and other tools for storing intellectual property portfolio information, these databases typically include only bibliographic information regarding patents or patent applications and often require that information be manually entered by the user. Moreover, these database tools are often optimized for a particular purpose, such as docketing or annuity payments, and the various databases optimized for these purposes are often incompatible in data format and manner of usage. These databases and other tools limit the ability of technology developers to know the contents and status of the assets in their intellectual property portfolios and thereby hinder their efforts in obtaining full value from their portfolios.

Par 013.
Ma therefore teaches that the amount of filings and related elements are so numerous as to cause problems with existing database systems.  This would include commanding executions.  One would therefore be motivated to modify Lee with Ma because distributed ledgers provide a more flexible data store solution, including storing transaction descriptions.  For these reasons, one would be motivated to modify Lee with Ma.  

a compute resource structured to perform computing tasks for at least one operation corresponding to the aggregate stack of IP, wherein the at least one operation corresponds to transaction execution tasks associated with the aggregate stack of IP.
	Ma teaches a compute resource structured to perform computing tasks for at least one operation corresponding to the aggregate stack of IP, wherein the at least one operation corresponds to transaction execution tasks associated with the aggregate stack of IP in pars 090-095, where transactions are added based on the reputation of users, and in par 0100 where "all" licensing payments are recorded which teaches an aggregate stack of IP.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the intellectual property system of Lee with transaction execution tasks associated with the aggregate stack of IP teaching of Ma because Ma teaches that
In addition, as the number of invention disclosures, pending patent applications and issued patents increases, the ability of a technology developer manager to know and understand the contents of the technology developer's intellectual property portfolio decreases. While there are existing databases and other tools for storing intellectual property portfolio information, these databases typically include only bibliographic information regarding patents or patent applications and often require that information be manually entered by the user. Moreover, these database tools are often optimized for a particular purpose, such as docketing or annuity payments, and the various databases optimized for these purposes are often incompatible in data format and manner of usage. These databases and other tools limit the ability of technology developers to know the contents and status of the assets in their intellectual property portfolios and thereby hinder their efforts in obtaining full value from their portfolios.


Ma therefore teaches that the amount of filings and related elements are so numerous as to cause problems with existing database systems.  This would include transaction execution requests associated with an aggregate stack of IP.  One would therefore be motivated to modify Lee with Ma because distributed ledgers provide a more flexible data store solution, including storing transaction descriptions.  For these reasons, one would be motivated to modify Lee with Ma.  
	Per claim 16, Lee and Ma teach the limitations of claim 15, above.  Lee further teaches interpret transactions and store transaction location parameter values corresponding to each of the transactions according to transaction characteristics selected from among: transaction types, transaction amounts, and/or entity characteristics corresponding to requesting entities for the transactions in par 088: "The optional IP foreign filing application 106 is an application that is intended to assist the IP professional in filing various types of IP applications throughout the world. The IP foreign filing application 106 assists the user in filing applications outside the home country, or based on another filing, e.g., non-convention patent applications, Paris Convention patent applications, Patent Cooperation Treaty (PCT) patent applications, trademarks (US and foreign), copyrights, and sui generis protection schemes. The IP foreign filing application may be used for automating the filing of trademark applications in the Unites States, overseas and convention applications. In addition, the IP filer helps the user file non-convention and Madrid protocol applications. Due to the complexities of worldwide filing, and the disparate forms of IP that are registrable, other types of intellectual property filings may be 
	Per claim 17, Lee and Ma teach the limitations of claim 16, above.  Lee further teaches provide transaction execution commands based at least in part on the transaction location parameter values in par 0154: "In order to effectuate foreign filing, the user first accesses the foreign associate list 1434 which contains the names and addresses of various foreign patent attorneys—listed by country. Each client can also create a preference list for identifying preferred attorneys/agents. The user then chooses a specific foreign associate for each country. The user can also specify attributes for the filing which can affect fees, and, of course, the way the case is treated. User attributes include the number and type of claims, the length and/or number of drawings, small or large entity etc. An additional feature is the currency converter 1428 which is used in generating filing estimates, bills, and any other cost related deliverables."
comprising a transaction detection circuit structured to interpret a plurality of transaction request values, wherein each transaction request value includes a transaction description for a proposed transaction.
	Ma teaches comprising a transaction detection circuit structured to interpret a plurality of transaction request values, wherein each transaction request value includes a transaction description for a proposed transaction in pars 090-095, where transactions are added based on the reputation of users, and in par 0100 where "all" licensing payments are recorded which teaches a plurality.  
		It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the intellectual property system of Lee with the transaction request value including a transaction description value of Ma because Ma teaches that
In addition, as the number of invention disclosures, pending patent applications and issued patents increases, the ability of a technology developer manager to know and understand the contents of the technology developer's intellectual property portfolio decreases. While there are existing databases and other tools for storing intellectual property portfolio information, these databases typically include only bibliographic information regarding patents or patent applications and often require that information be manually entered by the user. Moreover, these database tools are often optimized for a particular purpose, such as docketing or annuity payments, and the various databases optimized for these purposes are often incompatible in data format and manner of usage. These databases and other tools limit the ability of technology developers to know the contents and status of the assets in their intellectual property portfolios and thereby hinder their efforts in obtaining full value from their portfolios.

Par 013.

	Per claim 19, Lee and Ma teach the limitations of claim 17, above.  Lee does not teach a machine learning circuit to continuously improve at least one execution parameter for at least one of the transaction execution tasks.
	Ma teaches a machine learning circuit to continuously improve at least one execution parameter for at least one of the transaction execution tasks in par 0120: "In some embodiments, a hybrid of approaches may be used by the automatic ontology induction system 500, that include pattern and rules based 501, and statistically based 502. The pattern and rules based 501 approach may use a list of highly precise rules that represent the different ways in which ontological information is represented in text. The advantage of using this approach is that it has very high levels of precision. The disadvantage is that it is not able to account for new classes, or even new representations of the ontology classes. The statistically based 502 is statistical and is probabilistic in nature, such as word vectors. The advantage of using this approach is that it can discover semantics relationships that are not explicitly mentioned in text. Therefore, it casts a wider net to find relevant pieces of information from the wealth of our data source. The disadvantage is that has lower accuracy that rule based approaches. The automatic ontology induction system 500 may use a hybrid of these 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the intellectual property system of Lee with the machine learning teaching of Ma because one would be motivated to improve the effectiveness of variables in Lee's teaching to provide more accurate calculations.  Ma's teaching of machine learning in the same field of endeavor as Lee would cause the variables taught by Lee to more effectively model the desired outcomes.  For these reasons, it would have been obvious to modify Lee with Ma. 
	Per claim 20, Lee and Ma teach the limitations of claim 19, above.  Lee does not teach a transaction execution circuit structured to command execution of a proposed transaction in response to the improved at least one execution parameter.
transaction execution circuit structured to command execution of a proposed transaction in response to the improved at least one execution parameter in par 0155: "In preferred embodiments, the system 100 may be configured to store data in a licensing distributed ledger 1003 which may: enable a user to easily add the functionality of a “smart contract” to enable automated payment terms for licensing of intellectual property, with the terms of a contract being both machine and human readable; provide an exchange for forming contracts between a plurality of users, in which a number of contingent legally binding contracts must be completed to enable the smart contract to be activated; contract tracking and monitoring contract performance, of deliverables, acceptances and payments of licensees; perform or make royalty payments 1002; calculate risk and trustability users of licensees based on the data generated monitoring contract performance; and auditing contract performance, of both deliverables, acceptances and payments of licensees, which is also called “triple entry accounting”."
		It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the intellectual property system of Lee the command execution of a transaction teaching of Ma because Ma teaches that
In addition, as the number of invention disclosures, pending patent applications and issued patents increases, the ability of a technology developer manager to know and understand the contents of the technology developer's intellectual property portfolio decreases. While there are existing databases and other tools for storing intellectual property portfolio information, these databases typically include only bibliographic information regarding patents or patent applications and often require that information be manually entered by the user. Moreover, these database tools are often optimized for a particular purpose, such as docketing or annuity payments, and the various databases optimized for these purposes are often incompatible in data format and manner of usage. These databases and other tools limit the ability of technology 

Par 013.
Ma therefore teaches that the amount of filings and related elements are so numerous as to cause problems with existing database systems.  This would include commanding execution of a transaction.  One would therefore be motivated to modify Lee with Ma because distributed ledgers provide a more flexible data store solution, including storing transaction descriptions.  For these reasons, one would be motivated to modify Lee with Ma.  
	Therefore, claims 1-20 are rejected under 35 USC 103.  
Prior Art Made of Record
The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
Elliot, US PGPUB 2007/0299683 A1.  " Method Of Repeatedly Securitizing Intellectual Property Assets And Facilitating Investments Therein"
Teaches in par 0025 how to determine a change of value in IP.  Teaches in par 0028 how the IP portfolio can be designed with the IP identified in the portfolio.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD W. CRANDALL/Examiner, Art Unit 3689